              Case 8-19-73118-reg              Doc 29        Filed 06/14/19         Entered 06/14/19 10:02:16



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
......-...........-----------.......---........-----..............----X

In re:Case                                                                                              No. 19-73118

         Atlantic Yards Plaza,     LLC
                                                                                                   Chapter   1 1




                                                         Debtor(s)
--------——-—---------——--——--—---------------—-------—-----------———--X



                                  AFFIDAVIT PURSUANT TO LOCAL RULE 1007-ljbl


           Ginrglns M°n€XaS» Managing Manabnr                  ,
                                                                   undersigned debtor herein, swears as follows:




    1.    Debtor   filed   a petition under chapter ll    of the Bankruptcy Code on April 25, ZOI9                                 .




    2.    Schedule(s) Ala D· EW- G· H were not filed at the time of filing ofthe said petition, and is/are being filed herewith.


    3.     [Check applicable box]:


          E   The schedules filed herewith reflect no      additions or corrections to, or deletions from, list of creditors which
              accompanied the      petition.


          6   Annexed hereto is a listing of names and addresses of scheduled creditors added to         or deleted from the   list    of
              creditorswhich accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
              previously listed names and/or addresses have been corrected. The nature of the change (addition, deletion or
              correction) is indicated for each creditor listed.


    1.    [If creditors have been added] An amended mailing matrix is amrexed hereto, listed added creditors ONLY, in the
          format prescribed by E.D.N.Y LBR 1007-3.


    Reminder: N0 amendment 0f schedules is ejective untilproof 0fservice in accordance with E.D.N Y LBR 1009-
    I (b) has been filed with the Court.


    Any additions to the list of creditors which accompanied the petition will be deemed an amendment to the list, if this
    amendment is filed prior to the expiration ofthe time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
    deemed to constitute a motion for a 30-day extension of the time within any added creditors may file a complaint to
    obj ect to the discharge of the debtor and/or to determine dischargeability. The motion will be deemed granted without
    a hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of
    service of this affirmation, all attachments and the amended schedules in accordance with E.D.N.Y LBR 1009-1.


    Dated; June 10,2019                                                                                        fl]?-¤f`L.¢|
                                                                                          Debtor (signature)




                                                                                                                      Rev. 12/16
    Case 8-19-73118-reg    Doc 29      Filed 06/14/19   Entered 06/14/19 10:02:16




ADDITION:

NYS Department of Taxation & Finance
Bankruptcy Unit - TCD
Bldg 8 R00m 455
Albany,   NY 12227
Case 8-19-73118-reg    Doc 29     Filed 06/14/19   Entered 06/14/19 10:02:16




                      NYS Department of Taxation & Finance
                      Bankruptcy Unit - TCD
                      Bldg 8   R00m 455
                      Albany,   NY 12227
                             Case 8-19-73118-reg                 Doc 29      Filed 06/14/19       Entered 06/14/19 10:02:16


 Fill in     this information to identify the case:

 Debtor name                 Atlantic Yards Plaza,    LLC

 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NEW YORK

 Case number (if known)                19-73118
                                                                                                                     [1   Check   if   this is   an
                                                                                                                          amended filing




      Form 206A/B
Official
Schedule A/B: Assets                                       -   Real and Personal Property                                                        12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. lf an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
             Cash and cash equivalents
1.   Does the debtor have any cash or cash equivalents?

      I No.      Goto Part 2.
      I]    Yes Fill    in   the information below.
                                                                                                      `




      All   cash or cash equivalents owned or controlled by the debtor                                                    Current value of
                                                                                                                          debtor's interest


                    Deposits and Prepayments
6.   Does the debtor have any deposits or prepayments?

      I No.      Goto Part 3.
      I]    Yes Fill    in   the information below.                     .




                    Accounts receivable
10.   Does the debtor have any accounts receivable?

      I No.      Goto Part 4.
      El    Yes Fill    in   the information below.



                    Investments
13.   Does the debtor own any investments?

      I No.      Goto        Part 5.

      EI   Yes   Fill   in   the information below.



                    Inventory, excluding agriculture assets
18.   Does the debtor own any inventory (excluding agriculture assets)?

      I No.      Goto        Part 6.
      El   Yes   Fill in     the information below.



                    Farming and fishing-related assets (other than titled motor vehicles and land)
27.   Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

      I No.      Goto        Part 7.


Official      Form 206A/B                                      Schedule A/B Assets — Real and Personal Property                                       page   1

Software Copyright (c) 1996-2019 Best Case, LLC —vwvw.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8-19-73118-reg                     Doc 29        Filed 06/14/19                Entered 06/14/19 10:02:16



 Debtor              Atlantic        Yards Plaza, LLC                                                        Case number (/rlmown) 19-73118
                         Name

      EI    Yes   Fill in     the information below.



                     Office furniture, fixtures, and equipment;             and collectibles
38.    Does the debtor own or lease any                 office furniture, fixtures, equipment, or collectibles?


      I No.       Goto         Part 8.
      El    Yes   Fill in     the information below.



 Part 8;             Machinery, equipment, and vehicles
46.    Does the debtor own or lease any machinery, equipment, or vehicles?

      I:]   No.   Goto        Part 9.

      I Yes       Fill in     the information below.


              General description                                                      Net book value of              Valuation method used   Current value of
              Include year, make, model, and             identification   numbers      debtor's interest              for current value       debtor's interest
              (i.e., VIN, HIN, or N-number)                                            (Where available)

 47.          Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles



 48.          Watercraft, trailers, motors, and related accessories Examples: Boats,                  trailers,   motors,
              floating homes, personal watercraft, and Hshing vessels


 49.          Aircraft and accessories



 50.          Other machinery, fixtures, and equipment (excluding farm
              machinery and equipment)
              Restuarant eguipment.                                                                         $0.00                                      $250,000.00




 51.          Total of Part 8.$25(),()()()_()()

              Add        lines   47 through 50. Copy the total to    line 87.                                                                              _




 52.          ls   a depreciation schedule available for any of the property listed             in   Part 8?
              I No
              I]    Yes

 53.          Has any of the property listed             in   Part 8 been appraised by a professional within the last year?
              - No
              EI    Yes

                     Real property
54.    Does the debtor own or lease any                real property?


      I No.       Goto        Part 10.
      El    Yes   Fill   in   the information below.



                     intangibles and intellectual property
59.   Does the debtor have any interests in                   intangibles or intellectual property?


      I No.       Goto        Part 11.

      III   Yes   Fill in     the information below.



                     All      other assets
70.   Does the debtor own any other assets that have not yet been reported on                        this   form?
       Include     all   interests in executory contracts      and unexpired leases not previously reported on this form.
Official     Form 206A/B                                           Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c)        19962019 Best Case, LLC —www.bestcase.com                                                                              Best Case Bankruptcy
                           Case 8-19-73118-reg                       Doc 29     Filed 06/14/19       Entered 06/14/19 10:02:16



  Debtor          Atlantic Yards Plaza,              LLC                                          Case number (lrkmwn) 19-73118
                  Name



     I No.     Goto        Part 12,
     El Yes    Fill   in   the information below.




Official   Form 206A/B                                            Schedule A/B Assets — Real and Personal Property                          page 3
Software Copyright (0)     1996-2019 Best Case, LLC -www.bestcase.<;om                                                            Best Case Bankruptcy
                         Case 8-19-73118-reg                                Doc 29              Filed 06/14/19                         Entered 06/14/19 10:02:16



 Debtor           Atlantic Yards Plaza,                  LLC                                                                 Case number (/rknown) 19-73118
                  Name


                  Summary

In   Part 12 copy all of the totals from the earlier parts of the form
        Type of property                                                                                  Current value of                            Current value of real
                                                                                                          personal property                           property

 80.    Cash, cash equivalents, and financial assets.
        Copy line 5, Part 1                                                                                                            $000
                                                                                                                                   ‘

 81.    Deposits and prepayments. Copy line 9, Part 2.                                                                                 $0,00

 82.    Accounts receivable. Copy line                   12,   Part 3.                                                                 $0,00

 83.    Investments. Copy line            17, Part 4.                                                                                  $0,00

 84.    Inventory.        Copy line 23, Part 5.                                                                                        $0,00

 85.    Farming and fishing-related assets. Copy line 33, Part 6.                                                                      $0,00

 86.    Office furniture, fixtures, and equipment;                       and collectibles.
        Copy ima 43, Pan           7.
                                                                                                                                       $0-00

 87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         $250,000,00


 88.    Real property. Copy line 56,           Part9.........................................................................................>                                $0,00


 89.    Intangibles and intellectual property.                    Copy line 66, Part      10.                                          $0,00

 90.   All other assets.          Copy line   78,   Part 11.                                          +                                $0,00


 91.   Total.   Add      lines   80 through 90      for   each column                                                 $250,000,00                + 91b.                       $0,00



 92.    Total of all property           on Schedule A/B. Add              lines   91a+91b=92                                                                                  $250,000,00




Official   Form 206A/B                                                   Schedule A/B Assets — Real and Personal Property                                                                 page 4
Software Copyright (c)   1996-2019 Best Case, LLC    —   www.bestcase.com                                                                                                       Best Case Bankruptcy
                           Case 8-19-73118-reg                                     Doc 29                   Filed 06/14/19                   Entered 06/14/19 10:02:16


 Fill in   this information to identify the case:

 D€·bT¤f     Mme           Atlantic         Yards Plaza, LLC

 United States Bankruptcy Court for the:                         EASTERN DISTRICT OF NEW YORK

 Case number (if known)                 19-73118
                                                                                                                                                                               I]   Check   if   this is   an
                                                                                                                                                                                    amended tiling


     Form 206D
Official

Schedule D: Creditors                                          Who Have Claims Secured by Property                                                                                                         12/15

Be as complete and accurate as                  possible.

1.    Do any creditors have claims secured by debtor‘s property?
        [I No. Check this box and submit page                     1     of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

        I Yes.        Fill in all   ofthe information below.

                 List Creditors             Who Have Secured Claims
                                                                                                                                                         Column A                     COIumn B
 2, List in  alphabetical order all creditors who have secured claims.                            lf   a    creditor has   more than one secured
 claim, list the creditor separately for each claim.                                                                                                    Amount of claim               Value of collateral
                                                                                                                                                                                      that supports this
                                                                                                                                                         Do not deduct the value      claim
                                                                                                                                                         of collateral.
 2,1      New Bank                                                Describe debtors property that is subject to alien                                                 Unknown                $250,000,00
                                                                  Restuarant equipment.
          146-01 Northern Boulevard
          Flushing, NY 11354
          Creditors mailing address                               Describe the            lien



                                                                  ls   the creditor an insider or related party?

                                                                  I No
          Creditors email address,     if   known                 E] Yes
                                                                  ls   anyone else liable on this claim?
          Date debt was incurred                                  I NO
                                                                  El Yes.      Fill     out Schedule H: Codebtors          (Official   Form 206H)
          Last 4 digits of account number


          Do   multiple creditors have an                        As     of the petition filing date, the claim               is:

          interest in the      same property?                    Check all that apply
          I NO                                                    El Contingent

          D Yes. Specify each          creditor,
                                                                  I;]   Unnquidaled
          including this creditor and         its   relative      III   Disputed
          priority.




 3.     Total of the dollar amounts from Part 1,                Column A, including the amounts from the Additional Page, if any.                                          $0,00

               List     Others to Be Notified for a Debt Already Listed                                in   Part   1

List in alphabetical order any others who must be notified for a debt already listed
                                                                                                                                                                                                                    ‘
                                                                                                                           in Part 1.   Examples of entities that may be   listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

 If   no others need to notified for the debts listed                  in   Part   1,   do not fill out or submit this page. If additional pages are needed, copy this page.
           Name and address                                                                                                             On which line in Part 1 did       Last 4 digits of
                                                                                                                                       you enter the related creditor?    account number for
                                                                                                                                                                                      this entity




Official   Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                                               page     1       of1
Software Copyright (o) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                                                Best Case Bankruptcy
                         Case 8-19-73118-reg                              Doc 29                Filed 06/14/19                Entered 06/14/19 10:02:16


 Fill in    this information to identify the case:

 Debtor flame            Atlantic      Yards Plaza, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)                19-73118
                                                                                                                                                                  [I    Check if this   is   an
                                                                                                                                                                        amended filing


Official           Form 206E/F
Sched u Ie                 EIF: Creditors                         Who Have Unsecured Claims                                                                                                  izns
Be as complete and accurate as    possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206AlB) and on Schedule G: Executory Contracts and UnexpiredLeases (Official Form 206G). Number the entries in Parts 1 and
2 inthe boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

                 List All Creditors with         PRIORITY Unsecured Claims

       1.    Do any creditors have priority unsecured claims? (See                   11   U.S.C. § 507).

             I] No. Goto Part 2.

             I Yes. Goto     line 2.



       2.    List in alphabetical order all creditors who          have unsecured claims that are entitled to priority in whole or in part. lfthe debtor has more than 3 creditors
             with priority unsecured claims,     HII   out and attach the Additional Page of Part 1.

                                                                                                                                                          Total claim           Priority     amount

 2.1          Priority creditor‘s   name and   mailing address                As of the petition hling date, the claim is:                                       Unknown           $0.00
              NYS Department of Tax & Finance                                 Check all that aPP'Y·
              P.O.Box 4127                                                    U <3¤¤ti¤¤¤¤t
              Binghamton, NY 13902                                            D Unliquidated
                                                                              El Disputed


              Date or dates debt was incurred                                 Basis for the claim:



              Last 4 digits of account number                                 Is   the claim subject to offset?

              Specify Code subsection of PRIORITY                             I NO
              unsecured claim: 11 U.S.C. § 507(a)
                                                             (§)El                  Yes



 2.2          Priority creditor‘s   name and mailing address                  As ofthe petition Hling date, the claim is:                                    $179,435.56           $0.00
              NYS Department of Taxation &                                    Check 6" that aPP’Y·
              Finance                                                         El Contingent
              Bankruptcy Unit-TCD                                             I] unliquidated
              Bldg 8 Room 455                                                 EI Disputed
              Albany, NY 12227
              Date or dates debt was incurred                                 Basis for the claim:
              2017-2018                                                       Withholding and sales tax

              Last 4 digits of account number                                 Is the   claim subject to offset?

              Specify Code subsection of PRIORITY                             I No
              unsecured claim: 11 U.S.C. § 507(a)
                                                             (§)El                  Yes



                 List All Creditors with         NONPRIORITY Unsecured Claims
       3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. lfthe debtor has                     more than 6   creditors with nonpriority unsecured claims,     fill


             out and attach the Additional Page of Part 2.
                                                                                                                                                                             Amount of claim




Official    Form 206E/F                                                Schedule EIF: Creditors Who Have Unsecured Claims                                                                     page   1   of 8

Software Copyright (c) 1996-2019 Best Case, LLC        ·   www.bestcase.com                                                  50728                                               Best Case Bankruptcy
                      Case 8-19-73118-reg                          Doc 29        Filed 06/14/19                      Entered 06/14/19 10:02:16


 Débwf          Atlantic Yards Plaza,        LLC                                                             Case number (ifknown)                   19-73113
                Name

 3.1         Nonpriority creditor's name and mailing address                    As     of the petition filing date, the claim      is:   Check all that apply.        Unknown
             Ace Endico Food SVC                                                 EI Contingent
             80 International Boulevard                                          El    uniiqoioateoi
             Brewster, NY 10509                                                  ij Dispuied
             Date(s) debt was incurred   _                                      Basis for the ciaim_ —
             Last 4 digits of account number_
                                                                                 Is   the claim subject to offset?   - No    El Yes

 3.2         Nonpriority creditor's name and mailing address                    As of the     petition filing date, the claim is: Cheek all that apply.               Unknown
            Action Environmental Services                                        EI Contingent
            451 Frelinghuysen Avenue                                             EI Unliquidated
            Newark, NJ 07114                                                     E] Dispuied
             Date(s) debt was incurred __
                                                                                Basis for the ciaim_     —
             Last 4 digits of account number_
                                                                                ls    the claim subject to offset?   I No    El Yes


 3.3        Nonpriority creditor's name and mailing address                     As of the     petition filing date, the claim   is:      Check all that apply.        Unknown
            A|Win Inc DBA Hotpoint App                                          El Contingent
            5160 Van Nuys Boulevard, #250                                       I]     uniiquiriateo
            Sherman Oaks, CA 91403                                              [I oisputeo
             Date(s) debt was incurred   _                                      Basis for the ciaim_ —
             Last 4 digits of account number _
                                                                                Is    the claim subject to offset?   - No    III   Yes

 3.4         Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:            Check all that apply.        Unknown
            American Express National Bank                                      I] Contingent
             P.O.   Box 30.384                                                  El uniiquioateo
            Salt    Lake City, UT 84130                                         D      Disputecl

            Date(s) debt was incurred    _                                      Basis forma claim.       _
             Last 4 digits of account number_
                                                                                ls    the claim subject to offset?   I No    III   Yes


 3.5        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                   Unknown
            AMS                                                                 III    Contingent
                    Box 540                                                     I] uniiquioateo
             Fair   Lawn, NJ 07410                                              ij Dispuied
            Date(s) debt was incurred    _                                      Basis for the claim. _
            Last 4 digits of account number_
                                                                                ls    the claim subject to offset?   I No    III   Yes


 3.6        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:      cheek all that apply.        Unknown
            Asian Bok Choy Inc.                                                 El Contingent
            612 Grand Street                                                    El     uniiquiuateoi
            Brooklyn, NY 11211                                                  EI oisputeo
            Date(s) debt was incurred    _                                      Basis for the claim.     _
            Last 4 digits of account number          _                          Is    the claim subject to offset?   I No    I] Yes


 3.7        Nonpriority creditor's name and mailing address                     As of the     petition tiling date, the claim is: Check ai/thatapp/y.                 Unknown
            Atlantic Terrace 12,        LLC                                     El Contingent
            621 Degraw Street                                                   lj]    Uniiquidated
            Brooklyn,      NY 11217                                             E} Disputeo
            Date(s) debt was incurred __
                                                                                Basis forthe ciaim:      _
            Last 4 digits of account number          _                          ls
                                                                                                    _

                                                                                      the claim subject to offset?   I No    El Yes




Official   Form 206 E/F                                          Schedule EIF: Creditors Who Have Unsecured Claims                                                      Page 2 of 8
Software Copynght (c) 1996—2019 Best Case, LLC   —   www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 8-19-73118-reg                              Doc 29        Filed 06/14/19                       Entered 06/14/19 10:02:16


 Debter         Atlantic   Yards Plaza, LLC                                                                          Case number tirknown)             19-73118
                Name

 3.8         Nonpriority creditor's name and mailing address                       As    of the petition filing date, the claim      is:   Check all that apply.        Unknown
            Bolster Media NYC                                                       EI Contingent
            330 East 54th Street,         #2D                                       EI uniiqnidated
            New York, NY 10022                                                      El Disputed
             Date(s) debt was incurred   _                                         Basis for ins ciaim.          _
             Last 4 digits of account number          _                            Is
                                                                                               _         4

                                                                                        the claim subject to offset?      - No    III   Yes

 3.9        Nonpriority creditor's name      and mailing address                   As of the       petition filing date, the claim is: Check all that apply.            Unknown
            Chase                                                                  I] Contingent
            P-O- BGX 6294                                                          El uniiqoioated
            Carol Stream, IL 60197                                                 I] Disputed
            Date(s) debt was incurred    _                                         Basis for the ciaim.          _
             Last 4 digits of account number _
                                                                                   ls
                                                                                               i         _

                                                                                        the claim subject to offset?      - No    El Yes


 3.10       Nonpriority creditor's name and mailing address                        As    of the petition filing date, the claim      is:   Check all that apply.        Unknown
            CMI Services Corp.                                                     EI Contingent
            240 Crossbay Boulevard                                                 I] uniiqnidateo
            Far Rockaway, NY 11693                                                 ij Disnuisd
            Date(s) debt was incurred    _                                         Basis for ins ciaim.          _
            Last 4 digits of account number           _                            Is
                                                                                                        _

                                                                                        the claim subject to offset?      - No    III   Yes


 3.11       Nonpriority creditor's name and mailing address                        As of the       petition filing date, the claim is: Check all that app/y.            Unknown
            Coca-Cola Refreshments USA,                      Inc.                  EI Contingent
            P-0- BGX 4108                                                          El uniiqoidated
            Boston, MA 02211                                                       ij Disnuisd
            Date(s) debt was incurred __
                                                                                   Basis for the ciaim_          _
            Last 4 digits of account number           _                            Is
                                                                                               _        _

                                                                                        the claim subject to offset?      I No    I] Yes


 3.12       Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:           Check all that apply.        Unknown
            CON Edison                                                             El Contingent
            Jaf Stat'°"                                                            EI uniiqoidated
            P.O. Box 1702                                                          ij Disputed
            New York, NY 10116
                               _
            Date(s) debt was incuned
                                                                                   Basis forthe claim:           ‘
                                         _
            Last 4 digits of account number-                                       ls   the claim subject to offset?      I No    III   Yes


 3.13       Nonpriority creditor's name      and mailing address                   As    of the petition filing date, the claim      is:   Check all that apply.        Unknown
            Ecolab                                                                 I] Contingent
            P.O.   Box 32027                                                       El Unliquidated
            New York,                                                                    Disputed
            Date(s) debt was incurred    _                                         Basis for ins       ciaiin.

            Last 4 digits of account number           _                            ls
                                                                                               _        _
                                                                                        the claim subject to offset?      I No    El Yes


 3.14       Nonpriority creditor's name      and mailing address                   As of the       petition filing date, the claim   is:   Check all that apply.        Unknown
            Empire Merchant, LLC                                                   EI Contingent
            16 Bridgewater Street                                                  EI uniiquidated
            Brooklyn, NY 11222                                                     I] Disputed
            Date(s) debt was incurred    _                                         Basis for the ciaim_
            Last 4 digits of account number _
                                                                                   Is
                                                                                               _        _
                                                                                        the claim subject to offset?      I No    I] Yes




Official   Form 206 E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC   —   wwwbestcase com                                                                                              Best Case Banl<rupi€Y
                        Case 8-19-73118-reg                         Doc 29        Filed 06/14/19                       Entered 06/14/19 10:02:16


 D€bi¤F         Atlantic Yards Plaza,             LLC                                                          Case number (ifl<¤¤w¤)              19-73118
                Name

 3.15        Nonpriority creditor's name and mailing address                      As    of the petition filing date, the claim   is:   check a// that app/y         Unknown
             Force                                                                El Contingent
             5 Lrszka Lane                                                        El    oniiqtiidateii
             Sayreville,    NJ 08872                                              El Diepoteo
             Date(s) debt was incurred   _                                        Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                                  Is   the claim subject to offset?    - No    III   Yes

 3.16        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:   Check all that apply.        Unknown
             Giorgios Menexas                                                     EI Contingent
             4 Elm Sea Lane                                                       El oniiquidaied
             Manhasset, NY 11030                                                  El    Dispiiieo

             Date(s) debt was incurred   _                                       Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                                 ls    the claim subject to offset?    I No    El Yes


 3.17        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:   Check all that app/y.        Unknown
             HOtSCh6dUl€S                                                         El Contingent
             6504 Bridge Point Parkway                                            I]    uniiqtiiuateo
             Austin, TX 78730                                                     g Dispuied
             Date(s) debt was incurred   _                                       Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                                  Is   the claim subject to offset?    I No D Yes
 3.18        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:   cheek an that apply                $0,00
             Internal     Revenue Service                                         EI Contingent
                   B0X 7§46                                                       I]    uniiqtiiooteo
             Philadelphia,    PA 19101-7346                                       I]    Disputeoi

             Date(s) debt was incurred _
                                                                                 Basis for the Ciaim_ _
             Last 4 digits of account number_
                                                                                 Is    the claim subject to offset?    I No   lj Yes


 3.19        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:   Cheek all that app/y.        Unknown
            Joseph, Mann & Creed                                                 El Contingent
            8948 Canyon Falls Blvd, Suite 200                                    El     uniiqiiioateo
            Twinsburg, OH 44087                                                  El Disputeo
             Date(s) debt was incurred   _                                       Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                                 Is    the claim subject to offset?    I No   El Yes


 3.20        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim   is:   Check all that apply.        Unknown
             L. Knift   & Son,   INc.                                            El Contingent
            35 Elder Avenue Extension                                            El Unliquidated
            Kingston, MA 02364                                                   ij Dispuigd
            Date(s) debt was incurred    _                                       Basis for the claim.      _
            Last 4 digits of account number           _                          ls    the claim subject to offset'?   I No   El Yes


 3.21       Nonpriority creditor's name and mailing address                      As of the     petition filing date, the claim is: Check all that apply.            Unknown
            Manhattan Beer Distribution                                          E] Contingent
            P.O. Box 27458                                                       El Unliquidated
            New York, NY 10087                                                   El     Dieptiteo

            Date(s) debt was incurred    _                                       Basis for the ciaim_ _
            Last 4 digits of account number_
                                                                                 Is    the claim subject to offset?    I No   El Yes




Official   Form 206 E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC   —   wwwbestcase com                                                                                          Best Case Bankruptcy
                      Case 8-19-73118-reg                            Doc 29       Filed 06/14/19                      Entered 06/14/19 10:02:16


  Debtor        Atlantic Yards Plaza,             LLC                                                            Case number (itknawn)               19-73113
                Name

 3.22        Nonpriority creditor's name and mailing address                      As of the       petition filing date, the claim is: Check al/thatapp/y.            Unknown
             National Grid                                                        El Contingent
             P-O- BOX 11741                                                       D Unliquidated
             Newark, NJ 07101-4741                                                jj Dispuiéd
             Date(s) debt was incurred   _                                        Basis forthe claim         _
             Last 4 digits of account number_
                                                                                  ls   the claim subject to offset?    I No     El Yes


 3.23        Nonpriority creditor's name and mailing address                      As    of the petition filing date, the claim    is:   Check all that apply.        Unknown
             NCR Corporation                                                      El Contingent
             P.O.   Box 198755                                                    lj uniiquigateg
             Atlanta,     GA 30384                                                [j Dispuied
             Date(s) debt was incurred   _                                        Basis for the ciaim_       _
             Last 4 digits of account number_
                                                                                  ls   the claim subject to offset?    - No D Yes
 3.24        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim    is:   Cheek all that apply.        Unknown
             New York Wine and           Spirits                                  EI Contingent
             10 Dunningan Drive                                                   El uniiquiuateu
             Suffern,NY 10901                                                     jj Dispuigd
             Date(s) debt was incurred   _                                        Basis for the ciaim_ _
             Last 4 digits of account number          _
                                                                                  Is
                                                                                              _        _

                                                                                       the claim subject to offset?    I No D Yes
 3.25        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim    is:   Check all that apply.        Unknown
             Noble Management Group                                               El Contingent
             228 Park Avenue South, #48897                                        E] Unliquidated
             New York, NY 10003


                                                      _Is
                                                                                  El oisputeu
             Date(s) debt was incurred   _                                       Basis for the claim:        _
             Last 4 digits of account number
                                                                                       the claim subject to offset?    - No     El Yes


 3.26        Nonpriority creditor's name and mailing address                     As     of the petition filing date, the claim    is:   Check ai! that app/y.        Unknown
             NUCO2 LLC                                                            El Contingent
             P.O.   Box 417902                                                    lj    Ljnjjquidajecj
             Boston,      MA 02241

                                                      _Is
                                                                                 I:]    Disputed
             Date(s) debt was incurred_
                                                                                 Basis iorthe ciaim:         _
             Last 4 digits of account number
                                                                                       the claim subject to offset?    I No E Yes
 3.27        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: cheek all that apply.                 Unknown
             NYC    Refrigeration Mechanic Corp.                                 El Contingent
            2357 31st Street                                                     E] Unliquidated
            Astoria,NY 11105                                                     El Disputed
            Date(s) debt was incurred_
                                                                                 Basis iorihe claimi         -
            Last 4 digits of account number           _                          Is
                                                                                                       _

                                                                                       the claim subject to offset?    - No     EI Yes


 3.28       Nonpriority creditor's name and mailing address                      As     of the petition filing date, the claim    is:   cheek all that apply.        Unknown
            NYS Dept of Labor                                                    El Contingent
             PD- B0X 4127                                                        EJ uniiquiuated
             Binghamton,       NY 13902                                          [j Disputed
            Date(s) debt was incurred_
                                                                                 Basis forma ciaim:         _
            Last 4 digits of account number           _
                                                                                 ls
                                                                                              _        _

                                                                                       the claim subject to offset?    I No    El Yes




Official   Form 206 E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC   —   www.bestcase.com                                                                                          Best Case Bankruptcy
                      Case 8-19-73118-reg                            Doc 29       Filed 06/14/19                       Entered 06/14/19 10:02:16


  Debtor       Atlantic Yards Plaza,              LLC                                                             Case number (ifknewn)               19-73118
               Name

 3.29       Nonpriority creditor's name and mailing address                       As    of the petition filing date, the claim      is:   Check all that apply.        Ul1kf'lOWl'1
            Open Table                                                            El Contingent
            1 Montgomery Street, Suite 700                                        El    uniiqtiitiateol
            San Francisco, CA 94104                                               I]    Dieptitet;1

            Date(s) debt was incurred    _                                        Basis for the ciaim.        _
            Last 4 digits of account number_
                                                                                  ls   the claim subject to offset?     I No      El Yes

 3.30       Nonpriority creditor's name and mailing address                       As of the       petition filing date, the claim is: Check all that apply             Unkl1OWl1
            Quality Star Development                                              C] Contingent
            228 Park Avenue South, #48897                                         El unliqoioateo
            New York, NY 10003                                                    jj Dispuied
            Date(s) debt was incurred    _                                        Basis for the ciaim.        _
            Last 4 digits of account number_
                                                                                  Is   the claim subject to offset?     I No D Yes
 3.31       Nonpriority creditor's name and mailing address                       As    of the petition filing date, the claim      is:   Check all that apply.        Unkl'1OWl‘l
            RivieraProduce                                                        EI Contingent
            Box/Call #5055                                                        El Unliquidated
            Englewood, NJ 07631                                                   [j Dispuied
            Date(s) debt was incurred    _                                        Basis for the ciaim.        —
            Last 4 digits of account number _
                                                                                  Is
                                                                                                        _
                                                                                       the claim subject to offset?     I No     El Yes

 3.32       Nonpriority creditor's name and mailing address                      As of the        petition filing date, the claim is: Cheek all that apply.            Ul'\kl1OWl1
            Rivkin Radler                                                         Ei Contingent
            925 RXR Plaza                                                         E1 Unliquidated
            Uniondale, NY 11556-0926                                              Q Dispuiéd
            Date(s) debt was incurred    _                                       Basis for the claim: _
            Last 4 digits of account number           _                                                 _
                                                                                                                        I No
                                                                                 ls    the claim subject to offset?              I] Yes


 3.33       Nonpriority creditor's name and mailing address                      As of the        petition filing date, the claim is: Check a// that app/y.            Ul1kl'l0Wl`l
            RJ Linen & Uniforms                                                   El Contingent
            305 N. Macquesten Parkway                                             [1    Uiijiqujdated
            Mount Vernon, NY 10550                                                [j Disputed
            Date(s) debt was incurred    _                                       Basis forthe ciaim.         _
            Last 4 digits of account number           _                          ls
                                                                                              _        _

                                                                                       the claim subject to offset?     I No     El Yes


 3.34       Nonpriority creditor's name and mailing address                      As of the        petition filing date, the claim is: Cheek all that app/y.            Unknown
            Shurnik Vines                                                        El Contingent
            P-O- BGX 1315                                                        El     uniiqtiioateo
            Syosset, NY 11791                                                    jj Dispuied
            Date(s) debt was incurred    _                                       Basis for the claim. _
            Last 4 digits of account number           _                                       _        _
                                                                                                                        I No
                                                                                 Is    the claim subject to offset?              EI Yes


 3.35       Nonpriority creditor's name and mailing address                      As     of the petition filing date, the claim      is:   Check all that app/y         UnknOWl'l
           Southern GIazer's Wine                 & Spirits of NY                EJ Contingent
           PD- BGX 3143                                                          El     uniiqtiioateo
           Hicksville, NY 11802                                                  jj Dispuied
           Date(s) debt was incurred     _                                       Basis forma ciaim:          _
           Last 4 digits of account number __
                                                                                 Is
                                                                                              _        _

                                                                                       the claim subject to offset?     - No     ij Yes




Ofncial   Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC   -   www.bestcase.com                                                                                            Best Case Bankruptcy
                       Case 8-19-73118-reg                       Doc 29       Filed 06/14/19                      Entered 06/14/19 10:02:16


 Debtor         Atlantic Yards Plaza,          LLC                                                           Case number (itknown)               19-73118
                Name

 3.36        Nonpriority creditor‘s name and mailing address                 As    of the petition filing date, the claim      is:   Cheek all that app/y.        Unknown
             St.Johns Produce                                                 El Contingent
             P·O- BOX 34                                                      El Unliquidated
            Albertson,     NY 11507                                           El   oioptiteu

             Date(s) debt was incurred _
                                                                             Basis {Orme claim           _
             Last 4 digits of account number      _                          ls   the claim subject to offset?     - No     El Yes


 3.37        Nonpriority creditor‘s name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  Unknown
             Stanley Steamer International Inc.                              E] contingent
             P.O.   Box 205819                                               El uniiquioateo
             Dallas,  TX 75320                                               El Disputed
             Date(s) debt was incurred   _                                   Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                             ls   the claim subject to offset?     I No     El Yes


 3.38       Nonpriority creditor‘s name and mailing address                  As    of the petition filing date, the claim      is:   Check all that apply.        Unkn0Wn
            Stern Environmental Group,                 LLC                   EI Contingent
            30 Seaview Drive                                                 El Unliquidated
            Secaucus, NJ 07094                                               El Disputed
            Date(s) debt was incurred    _                                   Basis for the ciaim_ _
             Last 4 digits of account number_
                                                                             Is   the claim subject to offset?     - No     El Yes


 3.39       Nonpriority creditor‘s name and mailing address                  As of the       petition filing date, the claim is: cheek all that apply.            Unknown
            Steven Menexas                                                   I] Contingent
            301 Vanderbilt Parkway                                           [j Unijqujdatgd
             Huntington Station,     NY 11746                                jj Disputed
            Date(s) debt was incurred _
                                                                             Basis for the ciaim_ _
            Last 4 digits of account number_
                                                                             Is   the claim subject to offset?     I No     El Yes


 3.40       Nonpriority credltor's name      and mailing address             As of the       petition filing date, the claim is: Check an that app/y.             Unknown
            The Sam       Tell   Companies                                   El Contingent
            300 Smith Street                                                 El    uniiqtiioateo
            Farmingdale, NY 11735                                            jj Dispuied
            Date(s) debt was incurred    _                                   Basis for the claim.       _
            Last 4 digits of account number       _                          ls
                                                                                         _        _
                                                                                  the claim subject to offset?     I No     El Yes


 3.41       Nonpriority creditor's name and mailing address                  As of the       petition filing date, the claim is: Check all that apply.            Unknown
            Tri State     Carbonation                                        El contingent
            216                     #2                                       El    uniiqtiittateo
            Monticello,     NY 12701                                         [j Dispuied
            Date(s) debt was incurred
                                                                             Basis for the claim. _
            Last 4 digits of account number       _                          ls
                                                                                                  _

                                                                                  the claim subject to offset?     I No     El Yes


 3.42       Nonpriority creditor‘s name and mailing address                  As    of the petition filing date, the claim      is:   cheek all that apply.        Unknown
            Union Beer Distributors                                          El Contingent
            1213-17 Grand Street                                             I]    uniiqtiioateo
            Brooklyn, NY 11211                                               E] Dispuigd
            Date(s) debt was incurred    _                                   Basis for the claim. _
            Last 4 digits of account number       T                          Is   the claim subject to offset?     - No     El Yes




Official   Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC   -www bestcasecom                                                                                           Best Case Bankruptcy
                         Case 8-19-73118-reg                         Doc 29                  Filed 06/14/19                    Entered 06/14/19 10:02:16


 Débiw           Atlantic       Yards Plaza, LLC                                                                        Case number (if l<¤¤w¤)          19-73118
                 Name

 3.43         Nonpriority credit0r‘s name and mailing address                               As of the   petition filing date, the claim is: Check all that apply                        Unknown
              Verizon                                                                        lj Contingent
              P-O-   BOX 15124                                                               El Unliquidated
              Albany,        NY 12212


                                                     _ls
                                                                                             lj Disputed
              Date(s) debt was incurred        _                                            Basis for the claim:    _
              Last 4 digits of account number
                                                                                               the claim subject to offset?     I No    El Yes



                 List Others to           Be Notified About Unsecured Claims

4. List in alphabetical order any    others who must be notified for claims listed in Parts                  1   and 2. Examples of entities that may be   listed   are collection agencies,
     assignees of claims listed above, and attorneys for unsecured creditors.

     lf   no others need to be       notified forthe debts listed in Parts   1   and   2,   do not fill out or submit this page. lf additional pages are needed, copy the next page.

              Name and       mailing address                                                                          On which line in  Part1 or Part 2 is the               Last 4 digits of
                                                                                                                      related creditor (if any) listed?                      account number, if
                                                                                                                                                                             any

                 Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                        Total of claim   amounts
 5a. Total claims from Part           1                                                                                   5a.       $                       119,43556
 5b. Total claims      from Part 2                                                                                        5b.   +   $                                   ()_()()



 5c. Total of Parts      1   and 2
          Lines 5a + 5b = 5c.                                                                                             50        $                          179*435*56




Ofhcial     Form 206 E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                                       Page 8 of 8
Software Copyright (c)   19962019 Best Case, LLC   — vwvw.bestcase.com                                                                                                            Best Case Bankruptcy
                        Case 8-19-73118-reg                       Doc 29           Filed 06/14/19              Entered 06/14/19 10:02:16


Fill in    this information to identify the case:

Debtor name             Atlantic     Yards Plaza, LLC

United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NEW YORK

Case number (if known)              19-7311 8
                                                                                                                                              |]   Check if this   is   an
                                                                                                                                                   amended tiling


      Form 206G
Official
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                    12:15

Be as complete and accurate as                possible. If more space is needed, copy         and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       III   No. Check this box and       file this   form with the debtor's other schedules. There   is   nothing else to report on this form.

       I Yes.    Fill   in all   of the information below even    if   the contacts of leases are listed on Schedule A/B: Assets Real and Personal
                                                                                                                                -                                       Property

(Ofhcial     Form 206A/B).

 2. List all    contracts and unexpired leases                                              State the   name and mailing address for all           other parties with
                                                                                           whom the debtor has an executory contract or unexpired
                                                                                            lease

2.1.           State what the contract or                     Lease for commercial
               lease is for and the nature of                 space
               the debtor's interest

                   State the term remaining                                                                _

                                                                                                Atlantic Terrace 1 2,       LLC
                                                                                                 621 ¤¢Gr¤w Street
               List the contract number of              any
                        government contract                                                      BF¤¤k|v¤. NY




Ofticial     Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                                             Page   1   of1
                                                                                                                                                             Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case,   LLC —www.beslcase.com
                     Case 8-19-73118-reg                        Doc 29     Filed 06/14/19         Entered 06/14/19 10:02:16


 Fill in   this information to identify the case:

 D€bt<>F flame       Atlantic Yards Plaza,            LLC

 United States Bankruptcy Coun for the:               EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-73118
                                                                                                                             lj   Check if this   is   an
                                                                                                                                  amended filing


      Form 206H
Official
Schedule H: Your Codebtors                                                                                                                             izns

Be as complete and accurate as possible. If              more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


      1.   Do you have any codebtors?

 I No. Check this box and submit this form to the court with the debt0r‘s other schedules. Nothing else needs to be reported on this form.
 E] Yes


   2. InColumn 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
              Column    1:   Codebtor                                                               Column 2: Creditor




              Name                             Mailing Address                                       Name                          Check all schedules
                                                                                                                                   that apply:
    2.1                                                                                                                           lj   D
                                               Street                                                                             [1 E/F
                                                                                                                                  UG
                                               City                   State       Zip   Code


    2-2                                                                                                                           El   D
                                               Street                                                                             |j E/F
                                                                                                                                  I]   G

                                               City                   State       Zip   Code


    2.3                                                                                                                           lj   D
                                               Street                                                                             lj E/F
                                                                                                                                  EI   G

                                               City                   State       Zip   Code


    2-4                                                                                                                           I]   D
                                               Street                                                                             lj E/F
                                                                                                                                  I]   G

                                               City                   State       Zip   Code




Official    Form 206H                                                         Schedule H: Your Codebtors                                          Page  1 of1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
     Case 8-19-73118-reg            Doc 29        Filed 06/14/19            Entered 06/14/19 10:02:16




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
.....-....-...............................-......-................X

In re:                                                                    Chapter   1 1




ATLANTIC YARDS PLAZA, LLC                                                 Case No.: 19-731 18




                                    Debtor
-----------------------------------------------------------------X



                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK               )

                                ) ss.:
COUNTY OF NASSAU                )



         Angelique Filardi, being duly sworn, deposes and says:


         Deponent is not a party to the action, is over 18 years of age and resides in Plainview, New
York.


         On June 14, 2019, deponent served a copy ofthe within Schedule A/B, D, E/F, G & H by
regular mail   upon the    parties listed    on the annexed        list at   the addresses listed, said addresses
designated for that purpose, by depositing a true copy of same enclosed in a post paid, properly
address wrapper, in an official depository under the exclusive care and custody ofthe United States
Postal Service within the State of       New York by regular mail.

U.S. Trustee                                                   NYS Dept. Taxation & Finance
Long Island Federal Courthouse                                 Bankruptcy Unit - TCD
560 Federal Plaza — Room 560                                   Bldg 8 Room 455
Central Islip, New York 11722                                  Albany, New York 12227




                                                      Angeli   u    Filardi


Sworn to me this 14***
day of June, 2019



NOTARY PUBLIC                                 srsvsw E. si-rumen
                                         Notary Public, State of New York
                                                No. 02SH5007184
                                           Qualified in Suffolk County
                                    Commission Expires January 25,       2025
